Citation Nr: 1625586	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  10-01 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include as secondary to service-connected hypertension.

2.  Entitlement to service connection for necropathy of the neck.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an evaluation higher than 10 percent for service-connected hypertension.

6.  Entitlement to an evaluation higher than 10 percent for service-connected stage II hypertensive retinopathy.

7.  Entitlement to a compensable evaluation for service-connected aortic aneurysm.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from January 1986 until April 1990, with service in the New Jersey Army National Guard.  This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction currently resides with the RO in St. Petersburg, Florida.

In his January 2010 substantive appeal, the Veteran requested a hearing before a Member of the Board.  In November 2012, the Veteran presented testimony before a Veterans Law Judge, and a transcript of that hearing is located in the Virtual VA electronic claims folder.  In a February 2016 letter, VA informed the Veteran that the Veterans Law Judge who presided over the November 2012 hearing was no longer with the Board, and informed the Veteran that he had 30 days to request an additional hearing if he so desired.  The letter further informed the Veteran if he did not respond within 30 days, the Board would assume that he did not desire another hearing.  As no response has been received from the Veteran, the Board will assume that he does not desire another hearing.  

In the October 2008 rating decision, the RO also denied service connection for a vision disorder.  The Veteran filed a timely notice of disagreement as to the denials of service connection for a respiratory disorder and a vision disorder.  In a September 2014 rating decision, the RO granted entitlement to service-connection for stage II hypertensive retinopathy in both eyes, claimed as vision problems.  As this represents a full grant as to that benefit sought on appeal, the Board has limited its scope accordingly.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

This matter was previously remanded by the Board in March 2014 and has since been returned for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains additional treatment records and the transcript of the November 2012 hearing.  The remaining documents in Virtual VA are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's claim of entitlement to service connection for a respiratory disorder, remand is required to secure an addendum medical opinion, and to obtain and associate with the record all outstanding VA treatment records pertinent to the Veteran's claimed respiratory disorder.

First, remand is necessary to obtain an addendum opinion that addresses the Veteran's recurrent pneumonias and bronchitis as noted in an October 2015 statement from the Veteran.  The Veteran was afforded a VA respiratory examination in May 2014.  At that time the Veteran reported spells of uncontrolled hypertension with shortness of breath.  Upon examination, the examiner indicated that there was no evidence of a current, chronic respiratory condition.  The examiner cited to July 2012 chest x-rays that were negative for evidence of acute disease in the chest, and May 2014 pulmonary function testing results that showed that the Veteran's lungs were within normal limits. 

In an October 2015 statement, the Veteran referred to his respiratory disorder as "breathing difficulties, pneumonia/bronchitis."  The Veteran's service treatment records are significant for episodes of bronchitis and pneumonia, and VA treatment records from 2008 to 2013 also show multiple episodes of bronchitis and pneumonia.  Thus, in light of the Veteran's contentions, an addendum opinion is necessary that addresses whether the Veteran had a respiratory disorder characterized by recurrent bronchitis and pneumonia that is etiologically related to the Veteran's period of active service, or to the Veteran's service-connected hypertension.

Second, remand is required to secure outstanding VA medical records.  Of record are VA treatment records through January 2013, however the record suggests that the Veteran has received additional VA medical treatment since.  Thus, remand is necessary to secure all outstanding and relevant VA treatment records.

Regarding the issues of entitlement to service connection for necropathy of the neck, entitlement to service connection for bilateral hearing loss, entitlement to service connection for tinnitus, entitlement to an evaluation higher than 10 percent for service-connected hypertension, entitlement to an evaluation higher than 10 percent for service-connected stage II hypertensive retinopathy, entitlement to a compensable evaluation for service-connected aortic aneurysm, and entitlement to a TDIU; remand is required for a statement of the case.  The Veteran submitted a timely notice of disagreement to a May 2015 rating decision that denied entitlement to those claims, and a statement of the case has not yet been issued.  Therefore, on remand, a statement of the case should be issued and the Veteran should be afforded an opportunity to submit a substantive appeal as to the issues of entitlement to service connection for necropathy of the neck, entitlement to service connection for bilateral hearing loss, entitlement to service connection for tinnitus, entitlement to an evaluation higher than 10 percent for service-connected hypertension, entitlement to an evaluation higher than 10 percent for service-connected stage II hypertensive retinopathy, entitlement to a compensable evaluation for service-connected aortic aneurysm, and entitlement to a TDIU.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment, to specifically include treatment after January 2013.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

2.  Contact the Veteran and afford him the opportunity to identify any relevant medical records by name, address and dates of treatment or examination.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  After making reasonable efforts to obtain the identified records, if they are not able to be secured, provide the Veteran and his representative with the required notice and opportunity to respond.

3.  After any additional records are associated with the claims file, return the claims folder to the May 2014 VA examiner for an addendum opinion.  If the May 2014 examiner is unavailable, then provide the claims folder to another qualified examiner.  The entire claims file should be made available to and be reviewed by the examiner.  An additional examination is to be conducted only if deemed necessary by the examiner providing the requested addendum opinion.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner is requested to provide the following information and opinions:

(a) Does the Veteran have a respiratory disorder characterized by recurrent bronchitis and/or pneumonia?  The examiner's must address the following:  (1) a May 2008 Colorado VAMC medical record noting that the Veteran had a history of recurrent pneumonias and a previous positive tuberculosis test; (2) a May 2009 Virginia VAMC medical record noting that the Veteran had a history of bronchitis; and (3) a February 2011 New Jersey VAMC medical record noting that the Veteran had multiple episodes of bronchitis.

(b) For each diagnosed respiratory disorder, is it at least as likely as not (50 percent or greater probability) that the disorder had onset in, or is otherwise related to, the Veteran's period of active service.  The examiner must address the Veteran's service treatment records noting multiple in-service occurrences of pneumonia and bronchitis.

(c) For each diagnosed respiratory disorder, is it at least as likely as not (50 percent or greater probability), that the disorder is caused by the Veteran's service-connected hypertension.  The examiner must address the Veteran's assertions that he experiences episodes of shortness of breath during periods of uncontrolled hypertension.

(d) For each diagnosed respiratory disorder, is it at least as likely as not (50 percent or greater probability), that the disorder is aggravated (chronically worsened beyond the natural progress of the disability) by the Veteran's service-connected hypertension.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained that shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  Issue a statement of the case addressing the issues of entitlement to service connection for necropathy of the neck, entitlement to service connection for bilateral hearing loss, entitlement to service connection for tinnitus, entitlement to an evaluation higher than 10 percent for service-connected hypertension, entitlement to an evaluation higher than 10 percent for service-connected stage II hypertensive retinopathy, entitlement to a compensable evaluation for service-connected aortic aneurysm, and entitlement to a TDIU.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The AOJ should advise the Veteran that the matter will not be returned to the Board for appellate consideration of the issue following the issuance of the statement of the case unless he perfects his appeal.

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




